     Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 1 of 19



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW MEXICO

KYLE BEEBE                            §    Civil Action No. 1:19-cv-00545-JHR-JFR
Plaintiff,                            §
                                      §    JURY TRIAL REQUESTED
v.                                    §
                                      §
JOHN TODD                             §
Defendant.                            §


 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT REGARDING MEDICAL
            CAUSATION AND MEMORANDUM IN SUPPORT



                                   Respectfully submitted,

                                   FERNELIUS SIMON MACE ROBERTSON
                                   PERDUE, PLLC

                             By:   /s/ Ryan M. Perdue_______________________
                                   Stephen M. Fernelius
                                   New Mexico Bar No. 152675
                                   CAID No. 19325
                                   Email: steve.fernelius@trialattorneytx.com
                                   Ryan M. Perdue
                                   New Mexico Bar No. 152728
                                   CAID No. 19393
                                   Email: ryan.perdue@trialattorneytx.com
                                   4119 Montrose Blvd, Suite 500
                                   Houston, Texas 77006
                                   Telephone: (713) 654-1200
                                   Facsimile: (713) 654-4039

                                   ATTORNEYS FOR DEFENDANT JOHN TODD




                                      1
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 2 of 19



                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record pursuant to the Federal Rules of Civil Procedure on the 14th day of April, 2020.



                                                            /s/ Ryan M. Perdue
                                                            Ryan M. Perdue




                                                2
          Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 3 of 19



                                                   TABLE OF CONTENTS


I.        Summary Judgment Evidence............................................................................................. 6
II.       Undisputed Material Facts .................................................................................................. 7
III.      Summary of Argument ..................................................................................................... 11
IV.       Summary Judgment Standard ........................................................................................... 12
V.        Argument .......................................................................................................................... 13
     A.   Plaintiff cannot establish causation, an essential element of his personal injury action .. 13
     B.   Due to his failure to timely disclose expert witnesses and expert reports, Plaintiff is now
          precluded from offering medical causation testimony ..................................................... 16
VI.       Conclusion ........................................................................................................................ 19




                                                                      3
         Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 4 of 19



                                                   LIST OF AUTHORITIES

CASES
Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970) ....................................................................... 12
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................................................. 12
Bacchhus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887 (10th Cir. 1991) ................................. 12
Buchanan v. Downing, 74 N.M. 423 (1964) ................................................................................. 13
Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................. 12
Cervantes v. Forbis, 73 N.M. 445 (1964) ..................................................................................... 13
Cotton ex rel. McClure v. City of Eureka, Cal., 860 F. Supp. 2d 999 (N.D. Cal. 2012) .............. 16
Duke v. Garcia, 2014 WL 1333151 (D.N.M. Feb. 28, 2014) ..................................... 11, 14, 15, 17
Eck v. Parke, Davis & Co., 256 F.3d 1013 (10th Cir. 2001) ........................................................ 12
James River Ins. Co. v. Rapid Funding, LLC, 658 F.3d 1207 (10th Cir. 2011) ........................... 17
Montoya v. Sheldon, 286 F.R.D. 602 (D.N.M. 2012) ....................................................... 16, 17, 18
Rael v. F & S Company, Inc., 94 N.M. 507 (Ct. App., 1979)....................................................... 14
Sanchez v. Molycorp, Inc., 103 N.M. 148 (Ct. App. 1985) ......................................................... 13
State v. Newman, 109 N.M. 263 (Ct. App. 1989) ......................................................................... 13
Sturgeon v. ABF Freight Sys., Inc., 2004 WL 5872664 (D.N.M. Jan. 14, 2004) ......................... 18
Witherspoon v. Navajo Ref. Co., L.P., 2005 WL 5988650 (D.N.M. June 28, 2005).................... 17
Woods v. Brumlop, 71 N.M. 221 (1962) ....................................................................................... 13


RULES
Fed. R. Civ. P. 56 ............................................................................................................................ 6
Fed. R. Civ. P. 26(a)(2)(A) ........................................................................................................... 16
Fed. R. Civ. P. 26(a)(2)(B) ........................................................................................................... 16
Fed. R. Evid. 701 .......................................................................................................................... 17




                                                                       4
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 5 of 19



       Pursuant to Federal Rule of Civil Procedure 56, Defendant, John Todd (“Todd”), hereby

submits this Motion for Summary Judgment and Memorandum in Support (“Motion”). Summary

judgment is appropriate because Plaintiff, Kyle Beebe (“Plaintiff”), cannot establish that the car

accident giving rise to this lawsuit caused his alleged injuries and damages. Because Plaintiff

cannot establish medical causation, a key element of his claim, summary judgment is appropriate

as a matter of law.

                          I.   SUMMARY JUDGMENT EVIDENCE

       In support of this Motion, Todd includes evidence in the attached exhibits, which are

incorporated by reference in this Motion. This Motion is based on the following evidence:

       Exhibit 1      Plaintiff’s Complaint for Damages

       Exhibit 2      Plaintiff’s Answers to Defendant John Todd’s First Set of Interrogatories
                      and Requests for Production to Plaintiff Kyle Beebe

       Exhibit 3      Excerpts from Plaintiff’s Deposition Transcript

       Exhibit 4      Amended Order Adopting Joint Status Report and Provisional Discovery
                      Plan with Changes and Setting Case Management Deadlines

       Exhibit 5      Report of Defendant’s retained medical expert Dr. G. Theodore Davis

       Exhibit 6      May 5, 2016, Medical Report from Lake Chiropractic

       Exhibit 7      May 5, 2016, Medical Record from Animas Surgical Hospital

       Exhibit 8      May 13, 2016, X-Ray Report from Animas Urgent Care

       Exhibit 9      May 13, 2016, Radiology Report from Animas Surgical Hospital

       Exhibit 10     June 20, 2016, Medical Record from Animas Surgical Hospital

       Exhibit 11     October 24, 2016, Medical Office Note from Animas Surgical Hospital

       Exhibit 12     December 19, 2016, Progress Note from Animas Surgical Hospital

       Exhibit 13     January 18, 2017, Medical Record from Animas Surgical Hospital



                                                5
       Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 6 of 19



         Exhibit 14        April 11, 2017, Medical Office Note from Animas Surgical Hospital

         Exhibit 15        June 8, 2017, Radiology Report from Animas Surgical Hospital

         Exhibit 16        July 13, 2017, Medical Office Note from Animas Surgical Hospital

         Exhibit 17        August 25, 2017, Progress Note from Animas Surgical Hospital

         Exhibit 18        November 14, 2017, Radiology Reports from Animas Surgical Hospital

         Exhibit 19        February 9, 2018, Medical Office Note from Animas Surgical Hospital

         Exhibit 20        Affidavit of Ryan M. Perdue

                               II.     UNDISPUTED MATERIAL FACTS

1.       Plaintiff alleges that on May 5, 2016, he was driving southbound on US 550 in the City of

Cedar Hill, San Juan County, New Mexico.1 He claims that Todd attempted to make a left hand

turn into the northbound lane of US 550, and in doing so pulled his vehicle into the oncoming path

of Plaintiff, causing a collision.2

2.       Plaintiff’s Complaint alleges that “as a direct and proximate cause of [Todd’s] negligence,”

he generally suffered bodily injuries requiring medical treatment, pain and suffering, interference

with and loss of enjoyment of life, and “other nonmedical losses that may extend into the future.”3

3.       More specifically, Plaintiff alleges that he suffered a lower back and hip injury, as well as

“aggravation of a hernia.”4 He states that he has “difficulty in sitting for long periods, bending,

standing for long periods” and that he has had “fairly constant pain due to injury.”5 At his January

16, 2020 deposition, Plaintiff testified that his pain has been “constant” and “very consistent” ever




1
  Ex. 1, Plaintiff’s Complaint for Damages at ¶5.
2
  Ex. 1, Plaintiff’s Complaint for Damages at ¶6.
3
  Ex. 1, Plaintiff’s Complaint for Damages at ¶¶9-11.
4
  Ex. 2, Plaintiff’s Answers to Defendant John Todd’s First Set of Interrogatories and Requests for Production to
Plaintiff Kyle Beebe at Interrogatory No. 9.
5
  Ex. 2, Plaintiff’s Answers to Defendant John Todd’s First Set of Interrogatories and Requests for Production to
Plaintiff Kyle Beebe at Interrogatory No. 9.

                                                          6
       Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 7 of 19



since the May 5, 2016, accident.6

4.       Pursuant to this Court’s case management order, Plaintiff was required to disclose his

expert witnesses no later than February 14, 2020.7

5.       Plaintiff has not disclosed experts or medical providers who will offer expert testimony

concerning causation, pursuant to Federal Rules of Evidence 702, 703, or 705. Nor has he timely

produced any Fed. R. Civ. P. 26(a)(2) expert disclosures or reports.

6.       The medical providers who have treated Plaintiff since the accident are Animas Surgical

Hospital, Lake Chiropractic, PC, MRMC/Centura Health, Radiology Associates of Durango,

Reliance Medical Group, LLC, Southwest Colorado Spine (Animas Spine), Spine Colorado, and

Three Springs Imaging, LLC.8

7.       Plaintiff has not disclosed, pursuant to Fed. R. Civ. P. 26(a)(2), that any of the medical

providers listed above will offer expert testimony about causation at trial.

8.       Despite the fact that Plaintiff has received extensive medical treatment and undergone a

wide array of diagnostic evaluations since the accident, his medical providers have been unable to

provide any definitive diagnosis or explanation for Plaintiff’s subjective complaints.9

9.       On the day of the accident, Plaintiff was seen at Lake Chiropractic and reported having

reported pain complaints in various body areas (e.g., both shoulders, right anterior hip region, mid

back, posterior neck, trapezius muscle, sacroiliac areas, etc).10 The chiropractic note stated that

Plaintiff “is of good health and is expected to make good progress and recovery with few


6
  Ex. 3, Plaintiff’s Deposition Transcript at pp. 77-78.
7
  Ex. 4, Amended Order Adopting Joint Status Report and Provisional Discovery Plan with Changes and Setting
Case Management Deadlines (Doc. 38).
8
  Ex. 2, Plaintiff’s Answers to Defendant John Todd’s First Set of Interrogatories and Requests for Production to
Plaintiff Kyle Beebe at Interrogatory No. 10.
9
  See generally, Ex. 5, Report of Defendant’s retained medical expert Dr. G. Theodore Davis at p. 20 (“Although it
is not precisely clear what condition(s) plaintiff may have that accounts for his difficulties and the course-of-care
and the cost-of-care evident from review of the medical records, the motor vehicle collision is not the cause.”)
10
   Ex. 6, May 5, 2016, Medical Report from Lake Chiropractic.

                                                          7
       Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 8 of 19



residuals.”11

10.     Plaintiff was also evaluated later on the day of the accident at Animas Surgical Hospital by

David Alcindor, MD, for complaints related to pain in the abdominal region.12 To assess this

complaint, a physical examination was conducted along with diagnostic imaging studies.13 The

clinical examination findings were benign, without objective signs of injury, and the ultrasound

studies of the abdominal organs were entirely normal and revealed no evidence of injury.14

11.     On May 13, 2016 (eight days after the incident), Plaintiff received an X-Ray to his lumbar

spine and pelvis at Animas Urgent Care.15 The X-ray was completely normal, showing no

fractures or subluxations (i.e. dislocations).16 He also had a CT scan of his abdomen and pelvis,

which also showed no acute osseous injury and no hernia.17 It was noted that he had a “thin,

curvilinear calcified body within the left hip joint…likely related to an old injury vs

chondrocalcinosis.”18

12.     On June 20, 2016, Plaintiff was seen by James Pitts, PA-C at Animas Surgical Hospital,

who would become one of his primary treaters (under the supervision of David Silva, D.O.).19 Mr.

Pitts diagnosed Plaintiff with a lumbar strain and abdominal contusion, and he prescribed several

rounds of physical therapy and chiropractic treatment.20

13.     After Plaintiff continued to complain of low back pain, he was seen again by Mr. Pitts on

October 24, 2016, who noted that “At this point, we are 5 months into his case…I feel like if this



11
   Ex. 6, May 5, 2016, Medical Report from Lake Chiropractic.
12
   Ex. 7, May 5, 2016, Medical Record from Animas Surgical Hospital.
13
   Ex. 7, May 5, 2016, Medical Record from Animas Surgical Hospital.
14
   Ex. 7, May 5, 2016, Medical Record from Animas Surgical Hospital.
15
   Ex. 8, May 13, 2016, X-Ray Report from Animas Urgent Care.
16
   Ex. 8, May 13, 2016, X-Ray Report from Animas Urgent Care.
17
   Ex. 9, May 13, 2016, Radiology Report from Animas Surgical Hospital.
18
   Ex. 9, May 13, 2016, Radiology Report from Animas Surgical Hospital.
19
   Ex. 10, June 20, 2016, Medical Record from Animas Surgical Hospital.
20
   Ex. 10, June 20, 2016, Medical Record from Animas Surgical Hospital.

                                                       8
         Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 9 of 19



was muscular he would have done really well and made sufficient progress, however, this does not

specifically represent muscular injury in my opinion…I believe his principal problem is facet

injury.”21

14.      On December 19, 2016, Plaintiff again saw Mr. Pitts still complaining of low back pain.22

Mr. Pitts’ assessment at that visit was “abdominal contusion and lumbosacral strain with likely

underlying pathology most likely disk related.”23 Mr. Pitts therefore recommended that Plaintiff

undergo an MRI of his lumbar spine.24 Plaintiff had a lumbar MRI which showed some early

degenerative changes at L4-5 and L5-S1, as well as facet joint changes, but no disk herniations.25

15.      After continued complaints or low back pain and various failed modalities of conservative

treatment, Plaintiff returned to Mr. Pitts on April 11, 2017.26 After reviewing his MRI, Mr. Pitts

noted:

         There is mild facet hypertrophy at L4-5 and there was some evidence on the original
         MRI of sacroiliitis in the right and I believe that there is a component of that is
         causing his pain today. I am not convinced that a pathologic event occurred in the
         structure of a vertebral complex…I am concerned for a pars defect that may have
         developed over time that we are not privy to, but I do believe that would have shown
         up on an MRI in December. It is baffling to me at some point, to not be able to
         get him to get better. Most conditions at this point would have already resolved
         themselves with this amount of time.27

16.      Plaintiff then received an MRI of his pelvis on June 8, 2017.28 The radiology report noted

that Plaintiff’s sacrum appeared to demonstrate “the sequelae of old trauma (i.e. bone contusion).29

This could be very early unilateral sacroiliitis from a variety of causes.”30 Otherwise, the MRI


21
   Ex. 11, October 24, 2016, Medical Office Note from Animas Surgical Hospital.
22
   Ex 12, December 19, 2016, Progress Note from Animas Surgical Hospital.
23
   Ex 12, December 19, 2016, Progress Note from Animas Surgical Hospital.
24
   Ex 12, December 19, 2016, Progress Note from Animas Surgical Hospital.
25
   Ex. 13, January 18, 2017, Medical Record from Animas Surgical Hospital.
26
   Ex. 14, April 11, 2017, Medical Office Note from Animas Surgical Hospital.
27
   Ex. 14, April 11, 2017, Medical Office Note from Animas Surgical Hospital.
28
   Ex. 15, June 8, 2017, Radiology Report from Animas Surgical Hospital.
29
   Ex. 15, June 8, 2017, Radiology Report from Animas Surgical Hospital
30
   Ex. 15, June 8, 2017, Radiology Report from Animas Surgical Hospital.

                                                       9
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 10 of 19



was “unremarkable.”31

17.     Plaintiff returned to Mr. Pitts on July 13, 2017, with continued complaints of pain.32 In the

note from this examination, Mr. Pitts stated “It is difficult to assess specifically what causes his

pain…”33 Similarly, following another examination on August 25, 2017, Mr. Pitts opined that “at

this point, I am not sure as to what is the cause of his pain.”34

18.     On November 14, 2017, Plaintiff underwent additional radiographs at Animas Surgical

Hospital to his sacroiliac joints and his lumbar spine.35 The radiology report for the sacroiliac

joints found, “Asymmetrical right sacroiliitis, similar to prior studies.36 This could be due to a

variety of causes including psoriatic arthritis, reactive arthropathy, gout arthritis or asymmetric

ankylosing spondylitis.”37 The radiology report for the lumbar spine found “no acute osseous

findings in the lumbar spine” and “mild asymmetric sacroiliitis of the right SI joint which could

be due to a variety of causes including reactive arthritis, psoriatic arthritis, [or] gout.”38

19.     Plaintiff was seen at Animas Surgical Hospital for the final time on February 9, 2018.39

Mr. Pitts stated “at this point, I do not recommend any further medical treatment interventions

because he has not responded to any so far.”40

20.     Despite continuing to complain of low back pain and seek treatment from other medical

providers at least through January 2019, no medical provider has been able to offer any concrete

diagnosis for Plaintiff’s subjective complaints. Dr. G. Theodore Davis, who is a board-certified



31
   Ex. 15, June 8, 2017, Radiology Report from Animas Surgical Hospital.
32
   Ex. 16, July 13, 2017, Medical Office Note from Animas Surgical Hospital.
33
   Ex. 16, July 13, 2017, Medical Office Note from Animas Surgical Hospital.
34
   Ex. 17, August 25, 2017, Progress Note from Animas Surgical Hospital.
35
   Ex. 18, November 14, 2017, Radiology Reports from Animas Surgical Hospital.
36
   Ex. 18, November 14, 2017, Radiology Reports from Animas Surgical Hospital.
37
   Ex. 18, November 14, 2017, Radiology Reports from Animas Surgical Hospital.
38
   Ex. 18, November 14, 2017, Radiology Reports from Animas Surgical Hospital.
39
   Ex. 19, February 9, 2018, Medical Office Note from Animas Surgical Hospital.
40
   Ex. 19, February 9, 2018, Medical Office Note from Animas Surgical Hospital.

                                                      10
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 11 of 19



physician and medical expert consultant retained by Defendant John Todd, reviewed Plaintiff’s

medical records and provided an expert report in this case.41 Dr. Davis agreed with Plaintiff’s

treating physicians that pinpointing a medical cause of Plaintiff’s complaints remains a mystery:

        Although it is not precisely clear what condition(s) plaintiff may have that accounts
        for his difficulties and the course-of-care and the cost-of-care evident from review
        of the medical records, the motor vehicle collision is not the cause. There would be
        no medical basis for plaintiff’s treating physician(s) not to refer him for an
        appropriate medical specialty evaluation to clarify the diagnosis, and no medical
        basis for plaintiff not to seek such an evaluation, should he wish to do so.42

21.     Dr. Davis concluded in his report that whatever medical condition is causing Plaintiff’s

difficulties, it is something that is currently undiagnosed:

        A condition or conditions presently undiagnosed but also unrelated to the collision
        are the likely explanation for his subjective complaints and difficulties. Any
        subsequent and appropriate diagnostic evaluations and / or treatments for his
        current condition(s) are unrelated to the motor vehicle collision.43

22.     Accordingly, Plaintiff has no admissible evidence showing a causal connection between

his alleged injuries and the May 5, 2016, motor vehicle accident.

                                  III.    SUMMARY OF ARGUMENT

        Defendant is entitled to summary judgment because Plaintiff cannot prove that the May 5,

2016, motor vehicle accident caused his alleged injuries and damages. In order to meet his burden

of proof, Plaintiff is required to present expert testimony to establish medical causation. This

particularly true in this case, where (1) Plaintiff’s alleged medical problems have “multiple

potential etiologies,” and (2) Plaintiff’s action involves “medically complicated” injuries. See

Duke v. Garcia, 2014 WL 1333151 (D.N.M. Feb. 28, 2014).

        Despite the requirement that he present expert testimony on medical causation, Plaintiff



41
   Ex. 5, Report of Defendant’s retained medical expert Dr. G. Theodore Davis.
42
   Ex. 5, Report of Defendant’s retained medical expert Dr. G. Theodore Davis at p. 20.
43
   Ex. 5, Report of Defendant’s retained medical expert Dr. G. Theodore Davis at p. 21.

                                                        11
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 12 of 19



failed to timely disclose any expert witnesses or produce any expert reports as required by the

Federal Rules of Civil Procedure and this Court’s scheduling order. As a result, Plaintiff is now

precluded from offering any medical causation testimony. Therefore, Plaintiff cannot meet his

Rule 56 burden on medical causation, and summary judgment on all of his damages claims must

be granted.

                         IV.    SUMMARY JUDGMENT STANDARD

       In summary judgment proceedings filed pursuant to Rule 56, the burden of establishing the

absence of a material question of fact is on the movant. See Adickes v. S.H. Kress & Co., 398 U.S.

144, 157 (1970). The movant can discharge that burden by showing that there is an absence of

evidence to support the non-moving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-

23 (1986). Once the movant meets its burden, the burden shifts to the non-movant to demonstrate

a genuine issue for trial on a material fact. See Bacchhus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d

887, 891 (10th Cir. 1991). Plaintiff may not rest on his pleadings; instead, he must set forth specific

facts showing there is a genuine issue for trial as to those dispositive matters for which they carry

the burden of proof. Celotex Corp., 477 U.S. at 324. There is no issue for trial unless there is

sufficient evidence favoring the non-moving party for a jury to return a verdict for that party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       “Ordinarily, what constitutes the proximate cause of any injury is a question of fact.” Eck

v. Parke, Davis & Co., 256 F.3d 1013, 1023 (10th Cir. 2001) (internal citation omitted).

“However, the question of proximate cause becomes a question of law when the facts are

undisputed and there is no evidence from which a jury could reasonably find a causal connection

between the allegedly [tortious] act and the injury.” Id. (emphasis added).




                                                  12
     Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 13 of 19



                                        V.     ARGUMENT

   I. Plaintiff cannot establish causation, an essential element of his personal injury action

       In New Mexico, it is well-settled that the plaintiff bears the burden of proof of establishing

medical causation, and that the plaintiff is generally required to present expert testimony to prevail

on the issue of medical causation when it is necessary to properly inform the jurors on the issues.

See State v. Newman, 109 N.M. 263, 270, 784 P.2d 1006, 1013 (Ct. App. 1989) (J. Hartz

concurring) (“Thus, courts ordinarily do not permit juries to draw a conclusion regarding medical

diagnosis or medical causation without expert testimony directly supporting the conclusion.

Indeed, it is generally required that the expert medical witness testify to his or her conclusion to a

‘reasonable medical probability,’ or words of similar import.”) (citing Poertner v. Swearingen,

695 F.2d 435 (10th Cir. 1982) and Zerr v. Trenkle, 454 F.2d 1103 (10th Cir.1972)), see also e.g.,

Woods v. Brumlop, 71 N.M. 221, 225, 377 P.2d 520 (1962) (“[T]he cause and effect of a physical

condition lies in a field of knowledge in which only a medical expert can give a competent

opinion.”); Sanchez v. Molycorp, Inc., 103 N.M. 148, 152, 703 P.2d 925, 929 (Ct. App. 1985)

(“Causation exists within a reasonable medical probability when a qualified medical expert

testifies as to his opinion concerning causation and in the absence of other reasonable causal

explanation, it becomes more likely than not that the injury was a result of its action.”).

       Therefore, summary judgment is routinely granted in favor of defendants where the

plaintiff fails to offer expert testimony establishing proximate cause. See, e.g., Buchanan v.

Downing, 74 N.M. 423, 394 P.2d 269 (1964) (summary judgment for defendant is appropriate

where plaintiff failed to offer any expert testimony establishing that his condition was, to a

reasonable degree of medical probability, proximately caused by defendant); Cervantes v. Forbis,

73 N.M. 445, 389 P.2d 210 (1964) (summary judgment properly granted to defendants where



                                                 13
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 14 of 19



plaintiff failed to offer expert testimony to establish causal connection between injury and

defendants’ alleged acts); Rael v. F & S Company, Inc., 94 N.M. 507, 511-12, 612 P.2d 1318,

1322-23 (Ct. App., 1979), cert. quashed 94 N.M. 675, 615 P.2d 992 (1980) (“to justify an

instruction for future pain and suffering, it was necessary for the Plaintiff to present evidence by a

medical expert that these headaches were caused by the accident and that they would continue into

the future, and for the expert to present some reasonably certain proof as to the severity and

duration with which they would occur.”).

       The United States District Court for the District of New Mexico has reiterated the same

conclusion. In Duke v. Garcia, 2014 WL 1333151 (D.N.M. Feb. 28, 2014), the court addressed

the question of when expert testimony is required to establish medical causation. The court noted

that while there may be “exceptional circumstances” where the issue of causation is within the

understanding of a lay person and expert testimony is not required, there are two key situations

where expert testimony is absolutely required to establish causation. Id. at * 2. First, “[W]hen

there is no obvious origin to an injury and it has ‘multiple potential etiologies [i.e. causes], expert

testimony is necessary to establish causation.” Id. at * 2 (citing Myers v. Ill. Cent. R.R. Co., 629

F.3d 639, 643 (7th Cir.2010.)). Second, “actions involving ‘medically complicated’ injuries

require expert testimony on causation.” Id. at * 3 (citing Savage v. Pilot Travel Ctrs., L.L.C., 464

F. App'x 288, 290 (5th Cir.2012)).        Because there was both “uncertainty and complexity

surrounding Plaintiff's alleged injury” the court concluded that it was not an “exceptional

circumstance” where medical causation is “within common experience or knowledge of the

layman.” Id. Thus, the court held that expert testimony was required, and since “Plaintiff has not

designated an expert before the deadline, the Court must grant summary judgment to Defendants

on the issue of medical causation.” Id.



                                                  14
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 15 of 19



        In the instant case, Plaintiff must provide expert testimony regarding causation which

establishes with reasonable medical probability that his alleged injuries and damages were caused

by the May 5, 2016, accident. First, it is clear there is “no obvious origin” to his medical condition

and it has “multiple potential etiologies.” See id at * 2. Over the nearly four years since the

accident, no doctor has been able to provide him a definitive, concrete diagnosis for his subjective

complaints of pain.       His medical providers have made the following comments regarding

Plaintiff’s condition, which are direct quotes from the medical records:

                “It is difficult to assess specifically what causes his pain…”44

                “At this point, I am not sure as to what is the cause of his pain.”45

                “This could be due to a variety of causes…”46

        Additionally, there have been numerous potential etiologies that have been offered as

possible explanations for Plaintiff’s complaints, including facet syndrome, a pars defect,

sacroiliitis, psoriatic arthritis, reactive arthritis, rheumatoid arthritis, gout, ankylosing spondylitis,

and hypointense bone marrow.47 In short, Plaintiffs’ medical providers have acknowledged

through Plaintiff’s medical records that there is “no obvious origin” for his problems.

        Furthermore, this action clearly involves a “medically complicated” case. See id. at * 3.

Plaintiff’s own medical providers have admitted that they are “baffled” by his lack of any

progress.48 Thus, because there is both uncertainty and complexity surrounding Plaintiff's medical

situation, he is required to present expert testimony to establish medical causation within a

reasonable degree of medical probability.

44
   Ex. 16, July 13, 2017, Medical Office Note from Animas Surgical Hospital.
45
   Ex. 17, August 25, 2017, Progress Note from Animas Surgical Hospital.
46
   Ex. 18, November 14, 2017, Radiology Reports from Animas Surgical Hospital.
47
   See generally, Ex. 5, Report of Defendant’s retained medical expert Dr. G. Theodore Davis; Ex. 11, October 24,
2016, Medical Office Note from Animas Surgical Hospital; Ex. 18, November 14, 2017, Radiology Reports from
Animas Surgical Hospital.
48
   Ex. 14, April 11, 2017, Medical Office Note from Animas Surgical Hospital.

                                                       15
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 16 of 19



   II. Due to his failure to timely disclose expert witnesses and expert reports, Plaintiff is
       now precluded from offering medical causation testimony

       A pre-requisite to offering expert testimony at trial is the filing of proper expert disclosures

under Rule 26(a)(2). A party intending to present expert testimony must disclose the identity of

the witness to all other parties. See Fed. R. Civ. P. 26(a)(2)(A). If the witness is one “retained or

specifically employed to provide expert testimony in the case…” the party calling such a witness,

must provide a written report containing, among other things, “a complete statement of all opinions

the witness will express and the basis and reasons for them…” Fed. R. Civ. P. 26(a)(2)(B).

Alternatively, if the expert witness is not required to provide a written report, the party calling the

witness must produce a disclosure containing “(i) the subject matter on which the witness is

expected to present evidence under Federal Rule of Evidence 702, 703, or 705; and (ii) a summary

of the facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C)

(emphasis added). “A party must make these disclosures at the times and in the sequence that the

court orders.” Fed. R. Civ. P. 26(a)(2)(D).

       Rule 26(a)(2)(C), thus, unequivocally mandates that a party must disclose the "facts and

opinions” to which an expert will testify, even if that expert is not required to issue a report. Fed.

R. Civ. P. 26(a)(2)(C). The underlying purpose of this rule is to “place the opposing party on notice

of the expert's opinions to enable them to determine what areas to explore with the expert, as well

as to determine whether to designate rebuttal experts.” Cotton ex rel. McClure v. City of Eureka,

Cal., 860 F. Supp. 2d 999, 1023 (N.D. Cal. 2012). When a party fails to properly disclose a witness

as an expert, the witness’s testimony is limited by the confines of Rule 701 of the Federal Rules

of Evidence. See Montoya v. Sheldon, 286 F.R.D. 602, 612 (D.N.M. 2012) (holding that “[a]

witness not properly identified as an expert pursuant to Rule 26 of the Federal Rules of Civil

Procedure may thus testify as a lay witness…”).


                                                  16
      Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 17 of 19



       Under Rule 701, treating physicians are simply not allowed to offer opinion testimony

based on their technical and scientific experience as physicians. See Montoya, 286 F.R.D. at 612

(“Rule 701 no longer permits a treating physician to offer "any opinions . . . based on . . .experience

as a physician.”) (quoted authority and internal citations omitted). This is because “Rule 701 does

not permit a lay witness to express opinion as to matters which are beyond the realm of common

experience and which require special skill and knowledge of an expert witness.” James River Ins.

Co. v. Rapid Funding, LLC, 658 F.3d 1207, 1214 (10th Cir. 2011) (quoting Randolph v.

Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979)) (internal quotations omitted). Thus, a

“treating physician testifying as a lay witness cannot testify to any opinions regarding causation

under rule 701, because opinions regarding causation of a medical condition require ‘knowledge

derived from precious professional experience[, which] falls squarely within the scope of Rule

702…’” Montoya, 286 F.R.D. at 613 (quoting James River Ins. Co. v. Rapid Funding, LLC, 658

F.3d at 1215).

       Moreover, in the United States District Court for the District of New Mexico, it is well

settled that a party who fails to timely disclose testifying experts and Rule 26 expert reports is not

permitted to rely upon treating physicians for causation opinions. See Duke v. Garcia, 2014 WL

1333151 (D.N.M. Feb. 28, 2014) at n. 4 (“Notably, unless offered and qualified as an expert, a

treating physician ‘may not provide testimony beyond the scope of her treatment of plaintiff and

[the physician's] conclusions must fall within the province of a lay witness.’”) (citing Montoya v.

Sheldon, 286 F.R.D. 602, 613 (D.N.M.2012)); see also Witherspoon v. Navajo Ref. Co., L.P., 2005

WL 5988650, at *2 (D.N.M. June 28, 2005) (concluding that a treating physician, not disclosed

under Rule 26(a)(2), could not testify to "any causation opinions drawn.”). If a plaintiff fails to

designate Rule 26 experts and further fails to provide expert reports, then the plaintiff’s treating



                                                  17
       Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 18 of 19



physicians are limited in the type of testimony they can provide at trial. See Sturgeon v. ABF

Freight Sys., Inc., 2004 WL 5872664, at *3 (D.N.M. Jan. 14, 2004). Treating physician testimony

is therefore limited to discussing their interaction, treatment and medical condition based only on

the timeframe when the patient was treated by that doctor. Id.

         Plaintiff’s deadline to designate expert witnesses in this case was February 14, 2020.49

Because Plaintiff failed to designate any testifying expert witnesses on the issue of medical

causation, failed to include any Rule 26 expert reports on the issue of medical causation, and even

failed to designate his treating doctors as experts regarding causation, he is precluded from

presenting the evidence which is necessary to prove that the facts alleged in the Complaint caused

any of his alleged injuries. See Montoya, 286 F.R.D. at 613. Plaintiff’s medical providers cannot

offer testimony on anything beyond their treatment –such as causation testimony– under the rule

established in Montoya since such opinion testimony is clearly based on “knowledge derived from

precious professional experience, [which] falls squarely within the scope of Rule 702 and thus by

definition outside of Rule 701.” Id.

         Plaintiff has failed to produce evidence establishing causation in this case. Moreover,

Plaintiff’s failure to timely designate an expert who can testify about causation at trial has

precluded him from establishing causation with medical probability. Plaintiff, as a result, cannot

meet his Rule 56 burden on medical causation. Therefore, summary judgment on all of his damages

claims related to his alleged personal injury must be granted.



49
   This was actually the second instance in this case where Plaintiff failed to disclose any expert witnesses in
accordance with this Court’s orders. Under the Court’s original Order Setting Case Management Deadlines, Plaintiff’s
initial expert disclosure deadline was September 30, 2019. See August 1, 2019, Order Adopting Joint Status Report
and Provisional Discovery Plan with Changes and Setting Case Management Deadlines (Dkt No. 11). After Plaintiff
failed to disclose any experts in accordance with that initial scheduling order, the parties filed a joint motion to vacate
the then-existing deadlines, so that both parties would be able to properly disclose their experts. See Stipulated Motion
to Vacate Deadlines (Dkt. No. 28). Thus, Plaintiff has demonstrated a pattern of failing to comply with his expert
disclosure obligations.

                                                            18
     Case 1:19-cv-00545-JHR-JFR Document 45 Filed 04/14/20 Page 19 of 19



                                     VI.      CONCLUSION

       For the foregoing reasons, Defendant John Todd respectfully requests that this Court grant

its motion and enter summary judgment against Plaintiff, and award any such other and further

relief as this Court deems just and proper.




                                                19
